El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Al registrador de la propiedad de Mayagüez se presentó para anotación en su registro, un documento que copiado literalmente es así;
“En la Corte de Distrito del Distrito Judicial de San Juan, Puerto Rico. — -Baudilia Rodríguez, demandante, v. Gabriel Palerm Enrich., demandado. — Civil No. 12925. — Daños y Perjuicios. — Esta-dos Unidos de América, El Presidente de los EE. UU., ss. — El Pueblo de Puerto Rico, al Sr. Registrador de la Propiedad de Mayagüez, Puerto Rico. — Mandamiento.—PoR cuanto, en el caso arriba titu-lado esta Hon. Corte ha dictado con .fecha 24 de octubre de 1930 la siguiente orden:
“ ‘Vista y considerada la precedente solicitud de la parte aetora, y examinados los autos del caso, esta corte accede a lo solicitado y ordena el embargó adicional de bienes propiedad del demandado en este caso, en virtud de la misma fianza para aseguramiento de sen-tencia ya prestada por la demandante. — San Juan, P. R., a 24 de oc-tubre de 1930. (fdo.) R. A. Gómez, Juez.’
“PoR cuanto la demandante ha designado como bienes a embar-*105gar el siguiente inmueble propiedad del demandado Gabriel Palerm Enrich, mayor de edad, casado con Emilia María Alfonsso, propieta-rio y vecino de San Juan, a saber:
“ ‘Casa de concreto, terrera, techada de zinc, de 54 pies de frente por 46 de fondo, o sean 13.11 cm. y 13.95 respectivamente, valorada en $3,500 y enclavada en solar propiedad del Municipio, sito en el pueblo de Añasco, esquina de las calles “Barceló” y “Caridad”, que mide trece metros veintitrés centímetros de frente por veinte metros y cuarenta y cinco centímetros de fondo, o sean trescientos doce metros cuadrados (según rectificación sólo 270.55 cm. cuadrados) que linda por la derecha entrando Este con la calle ‘ ‘ Caridad ’ ’; izquierda Oeste casa de Epifanía Suárez; espalda Norte egidos del pueblo de Añasco; y frente Sur calle “Barceló”. Se encuentra libre de cargas. Inscrita al folio 172 del tomo 38 de Añasco, finca No. 1636, inscrip-ción 2da.’
“Por CUANTO a solicitud de dicha demandante Baudilia Rodrí-guez, mayor de edad, viuda, propietaria y vecina de San Juan y en cumplimiento de la orden transcrita he embargado el inmueble arriba descrito.
“PoR tanto, para que por Ud., Sr. Registrador de la Propiedad de Mayagüez, P. R., se tome anotación del referido embargo, le libro el presente mandamiento por duplicado bajo mi firma y el sello de esta corte, en San Juan, P. R., hoy día 24 de octubre de 1930.
“ (fdo.) P. N. Colberg,
“Secretario Corte de Distrito, S. J.”
El registrador puso la siguiente nota:
“Denegada la anotación del embargo adicional que precede por el fundamento de que se trata de una orden de la corte en términos generales, ejecutada por el secretario de la misma, quien carece de facultades para tales actos, y tomada en su lugar la correspondiente anotación preventiva por 120 días, a los efectos de ley, al folio 172 del tomo 38 de Añasco, finca 1636, anotación A. Se ha tenido a la vista otro documento.”
La interesada acude en recurso gubernativo ante este tribunal.
La nota del registrador es correcta. El secretario de la corte no puede embargar bienes, ni ésa es función que le corresponde, de acuerdo con la ley. El embargo debe bacerse por el mársbal bajo el mandamiento librado por el secretario.

Se confirma la nota recurrida.